 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ROBERT LEE NELSON,                                 No. 2:19-cv-1618 MCE DB P
12                          Petitioner,
13           v.                                         ORDER
14   JARED D. LOZANO, WARDEN,
15                          Respondent.
16

17
             On November 26, 2019, respondent filed his second request for an extension of time to
18
     file an answer pursuant to the court's order of August 29, 2019. (See ECF No. 12). The answer
19
     was due on November 27, 2019. (See ECF No. 11). In support of the request, counsel for
20
     respondent states in part that the draft answer, which has been completed, must first be reviewed
21
     by his supervisor and by a member of his office’s federal habeas team. (See ECF No. 12 at 1).
22
     Thereafter, it must be formatted and finalized by support staff prior to it being filed. (See id. at
23
     2). The unavailability of many support staff due to the holiday as well as an unexpected family
24
     emergency are also reasons counsel presents in support of the request. (See id. at 2). Counsel
25
     does not anticipate needing any additional extensions of time beyond the instant one. (See
26
     generally id. at 2).
27
     ////
28
                                                       1
 1           Good cause appearing, the request will be granted.

 2           Accordingly, IT IS HEREBY ORDERED that:

 3           1. The Clerk of Court shall strike as errantly issued the court’s previous order which

 4   granted petitioner a thirty-day extension of time (see ECF No. 13);

 5           2. Respondent’s request for an extension of time (ECF No. 12) is GRANTED, and

 6           3. Respondent shall have thirty days from the date of this order within which to file an

 7   answer to petitioner’s petition. Absent exigent circumstances, no further extensions of time will

 8   be granted.

 9   Dated: December 2, 2019

10                                                      /s/ DEBORAH BARNES
                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14   DLB:13
     DB/ORDERS/ORDERS.PRISONER.HABEAS/nels1618.111.sec(2)
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                            2
